 


110 HR 3709 IH: To authorize inter-tribal transfers of authority in leases between the Ewiiaapaayp Band of Kumeyaay and the Viejas Band of Kumeyaay, and for other purposes.
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3709 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize inter-tribal transfers of authority in leases between the Ewiiaapaayp Band of Kumeyaay and the Viejas Band of Kumeyaay, and for other purposes. 
 
 
1.Leases between the Ewiiaapaayp and viejas bandsThe Act of August 9, 1955 (25 U.S.C. 415) is amended by adding at the end the following new subsection: 
 
(h) 
(1)Notwithstanding any other provision of law, the Viejas Band of Kumeyaay Indians of Alpine, California, may lease to the Ewiiaapaayp Band of Kumeyaay of Alpine, California, any portion of land held in trust by the United States for the Viejas Band within the boundaries of the Viejas Reservation. 
(2)A lease entered into under paragraph (1) shall be— 
(A)made under terms and conditions established by the lessor and lessee in their sole discretion; 
(B)considered to be a lawful and enforceable lease without any further Federal approval; and 
(C)deemed in vest in the lessee Ewiiaapaayp Band the sole proprietary interest and responsibility for all activities conducted by the lessee Ewiiaapaayp Band on the leased land. 
(3)Land leased pursuant to paragraph (1) shall be considered Indian land— 
(A)of the lessee Ewiiaapaayp Band; 
(B)within the jurisdiction of the lessee Ewiiaapaayp Band; and 
(C)over which the lessee Ewiiaapaayp Band has and exercises governmental power..  
 
